Order reversed, on the law and facts, and petition dismissed. Memorandum: This appeal is from an order of Family Court which adjudged the appellant a juvenile delinquent and placed him on probation. He was charged with committing an act which, if committed by an adult, would have constituted the crime of attempted rape in the first degree. He was adjudicated a juvenile delinquent on the testimony of a 12-year-old infant. We find that the evidence adduced in support of the petition was insufficient to warrant conviction. All concur; Simons, J., dissents and votes to affirm the order. (Appeal- from order of Lewis County Family Court *933adjudging respondent a juvenile delinquent.) Present—Witmer, J. P., Cardamone, Simons, Mahoney and Goldman, JJ.